Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2022.
This application is in condition for allowance except for the presence of claims 14-26 directed to an invention non-elected without traverse.  Accordingly, claims 14-26 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
14-26.	(Cancelled).
REASONS FOR ALLOWANCE
Claims 1-13 are allowed. Claim 1 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Xu et al. (CN 205558288), Sakamoto et al. (JP 2001082095), and Klein et al. (FR 2754555).  Suffice it to say, none of the cited prior art discloses a machine for removing formwork from underneath a cured concrete slab, the machine comprising: a wheeled base movable on and supported at a support structure; a raisable and lowerable structure; a formwork-removal device attached to the raisable and lowerable structure, the formwork-removal device comprising (i) an arm extending from the raisable and lowerable structure, (ii) at least one wedge element disposed at a distal end of the arm, and (iii) a formwork-retaining mechanism; with the raisable and lowerable structure adjusted to raise the wedge element and when the wedge element is positioned to engage the formwork and an underside of a concrete slab, the wedge element is moved relative to the formwork to apply a separating force to separate part of the formwork from the underside of the concrete slab; with the wedge element engaged with the formwork and the underside of the concrete slab, the formwork-retaining mechanism is operated to grasp the part of the formwork that is separated from the underside of the concrete slab to retain the formwork at the formwork-removal device; as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726